Case 18-17959-amc          Doc 66       Filed 07/18/19 Entered 07/18/19 00:10:01      Desc Main
                                        Document     Page 1 of 3


                       IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   ------------------------------------------------------x
   In re                                                 :
                                                         :   Chapter 13
            DOMINIC AND PATRICIA                         :
            FABBIA                                       :
                                                         :   Bankruptcy No. 18-17959(AMC)
                                             Debtors. :
   ------------------------------------------------------x

   THE CITY OF PHILADELPHIA’S OBJECTION TO DEBTORS’ PETITION TO
                 RECONSIDER ORDER DISMISSING CASE

           AND NOW, comes the City of Philadelphia, a priority and general unsecured

   creditor in the above-captioned case, by and through their Counsel, Pamela Elchert

   Thurmond, Deputy City Solicitor, to respond to Debtors’ Petition to Reconsider Order

   Dismissing Case (“the Motion”).

           The Debtors ask the Court to reconsider the dismissal of their bankruptcy case

   even though they have filed two unauthorized bankruptcy cases in violation of a prior bar

   order. The City believes the Debtors’ lack of candor with the Court should prohibit the

   reinstatement of this bankruptcy case.

           The City avers the following in support thereof:

           1.       On December 3, 2018, the Debtor filed a voluntary petition for Chapter 13

   bankruptcy with this Court.

           2.       The Debtors failed to appear at two Meetings of Creditors on 2/27/2019 &

   6/3/2019.

           3.       On February 28, 2019, the Trustee filed a Motion to Dismiss the Debtors’

   bankruptcy case.
Case 18-17959-amc       Doc 66      Filed 07/18/19 Entered 07/18/19 00:10:01           Desc Main
                                    Document     Page 2 of 3


          4.      On June 4, 2019, the Court entered an order dismissing the Debtors’

   bankruptcy case.

          5.      The Debtors have had at least four prior cases.

          6.      On January 8, 2009, the Debtor wife filed a Chapter 13 bankruptcy case

   [Docket No. 09-10159].

          7.      On September 14, 2009, the Court dismissed Debtor wife’s bankruptcy

   case for failure to make plan payments.

          8.      On March 1, 2010, the Debtors filed a second Chapter 13 bankruptcy case

   [Docket No. 10-11547].

          9.      On January 17, 2012, the Debtors’ bankruptcy case was dismissed for

   failure to make plan payments.

          10.     On January 17, 2013, the Debtors filed a third Chapter 13 bankruptcy case

   [Docket No. 13-10111].

          11.     On March 5, 2013, the Debtors entered into a consent order that specified

   “if this case is dismissed for any reason, it shall be with prejudice; debtors shall be

   prohibited from filing, individually or jointly, any subsequent bankruptcy case without

   further leave [sic] Court. . .” See attached Exhibit A.

          12.     The Court Order further specifies “this Consent Order shall be effective

   without any further reference to its terms in any subsequent dismissal of this case,

   regardless of the circumstances of the dismissal, the identity of the party moving for the

   dismissal, or the express terms of the order dismissing the case. The dismissal of the

   case, in and of itself, shall be sufficient to effectuate this Consent Order and the barring

   of the debtors from further filings in accordance with its terms.” Id.




                                                2
Case 18-17959-amc         Doc 66    Filed 07/18/19 Entered 07/18/19 00:10:01            Desc Main
                                    Document     Page 3 of 3


          13.     On December 2, 2014, the Debtors’ bankruptcy case was dismissed and

   the prior bar order went effective.

          14.     On July 16, 2018, the Debtors filed a fourth Chapter 13 case without

   seeking court permission for the bankruptcy filing.

          15.     On October 30, 2018, the Court dismissed the bankruptcy case due to the

   failure to make plan payments.

          16.     The Debtors have not sought court permission for the filing of either of

   their 2018 bankruptcy cases. The Court should not grant the reinstatement of the Debtors’

   bankruptcy case because the Debtors have filed this case without the required court

   permission.

          17.     In addition, the Debtors have not asserted sufficient grounds for

   reconsideration under Fed. R. Bankr. P. 9023 & 9024.

          WHEREFORE, the City respectfully requests that this Honorable Court DENY

   the Debtors’ Motion for Reconsideration of the Order dismissing this Bankruptcy Case.

                                                Respectfully submitted,

                                                THE CITY OF PHILADELPHIA

   Dated: July 17, 2019            By:   /s/ Pamela Elchert Thurmond
                                                PAMELA ELCHERT THURMOND
                                                Deputy City Solicitor
                                                PA Attorney I.D. 202054
                                                Attorney for the City of Philadelphia
                                                City of Philadelphia Law Department
                                                Municipal Services Building
                                                1401 JFK Boulevard, 5th Floor
                                                Philadelphia, PA 19102-1595
                                                215-686-0508 (phone)
                                                Email: Pamela.Thurmond@phila.gov




                                               3
